Title: To George Washington from Elijah Jackson, 25 November 1789
From: Jackson, Elijah
To: Washington, George

 
          
            Sir,
            New York November 25th 1789
          
          I hope the Justice of my intensions will excuse the fredom I have taken of Emploreing your Assistance. (For I Solemnly declare in the Name of him whose all searching Eye is Privy to every thing that is Transacted. that it is through Necessity.) I have been somtime Employed in the Study of Physic and my most ardent desire is to gain a Sufficient compotency of Knowledge in the Science in order to render myself Capable of leading a usefull and active life. but to my great and unhappy disappointment, I shall not be able to accomplish my much Desired intension without the assistance of Some Noble and generous hearted Soul. For my finances is Exausted and my Parents reduced by Sickness and other misfortunes, which renders them incapable of assisting me.
          Should you O! most Illusterous President. who has proved Yourself to be a friend to Mankind. See it consistent within Yourself to assist your humble Pertitioner, I Shall Esteem it a very great Deed of charity. It will be of the greatest importance to me, as my Present prospect of future Success Depends upon Immediate assistance. I am Sir. Your most Humble Pertitioner.
          
            Elijah Jackson
          
         
          
            Sir.
          
          Should it not be to much trouble Please to favaur me with an Answer.
        